Citation Nr: 0929026	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-34 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement for emergency 
services for a nonservice-connected disability at non-VA 
facilities from January 24, 2007 to January 25, 2007.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of adverse determinations in February 2007 and 
March 2007 of the Department of Veterans Affairs (VA) Medical 
Center in Portland, Oregon.

The Veteran did not attend his Travel Board hearing in June 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the administrative decisions of February 2007 and March 
2007, the VAMC denied the Veteran's claim for payment or 
reimbursement for emergency services for a nonservice-
connected disability at non-VA facilities from January 24, 
2007 to January 25, 2007, under the Veterans Millennium 
Health Care Act, codified at 38 U.S.C.A. § 1725, on grounds 
that the Veteran was stabilized on January 24, 2007.  

The Veteran's claims folder is not associated with his 
medical reimbursement file and need to be obtained under the 
duty to assist.  

As for compliance with The Veterans Claims Assistance Act of 
2000 (VCAA), it does not appear that the Veteran was 
adequately notified of the information and evidence needed to 
substantiate his claim for entitlement to payment or 
reimbursement for emergency services for a nonservice-
connected disability at non-VA facilities, and needs to be 
provided with such notice.  



Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's claims folder 
with his medical reimbursement file.  

2. Send proper VCAA notice to the Veteran 
to include (a) the information and 
evidence not of record that is necessary 
to substantiate his claim for entitlement 
to payment or reimbursement for emergency 
services for a nonservice-connected 
disability at a non-VA facility, namely 
evidence showing treatment was for a 
continued medical emergency of such nature 
that the Veteran could not have been 
safely discharged or transferred to a VA 
or other facility, (b) the information and 
evidence that VA will seek to provide, and 
(c) the information and evidence that the 
Veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); 38 C.F.R. § 3.159.  The letter 
should advise the Veteran of the evidence 
necessary to establish an effective date 
and disability ratings, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




